139 Ga. App. 525 (1976)
229 S.E.2d 13
HAWKINS et al.
v.
HOUSEHOLD FINANCE CORPORATION OF DECATUR.
52495.
Court of Appeals of Georgia.
Argued July 13, 1976.
Decided September 9, 1976.
Richard D. Ellenberg, for appellants.
Harris Bullock, for appellee.
STOLZ, Judge.
This case is an appeal from a judgment denying appellants' motion to set aside a default judgment based on the ground that the loan contract violated the provisions of Code Ann. § 25-319 (Ga. L. 1955, pp. 431, 444) in failing to disclose the amount of insurance sold them. Held:
The Code section requires disclosure of "the amount of each class of insurance carried and the premiums paid thereon." Examination of the contract reveals the premium charged, but not the amount of insurance. The case is controlled by the decisions of this court and our Supreme Court in Patman v. General Finance Corp., 128 Ga. App. 836 (198 SE2d 371) and Moore v. American Finance System, 236 Ga. 610 (225 SE2d 17).
Judgment reversed. Bell, C. J., and Clark, J., concur.